805 F.2d 394Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Larry K. WISE, Appellant,v.Casper W. WEINBERGER, Secretary of Defense and George VerneOrr, Jr., Secretary of the Air Force and Jay P. Sandford,M.D., Dean, School of Medicine Uniformed Services Universityof the Health Sciences, Appellees.
No. 85-1772.
United States Court of Appeals, Fourth Circuit.
Submitted June 27, 1986.Decided Nov. 17, 1986.

Larry K. Wise, appellant pro se.
Merel P. Glaubiger, Uniformed Services University of the Health Sciences, and Guy J. Sternal, United States Air Force, for appellees.
D.Md.
AFFIRMED.
Appeal from the United States District Court for the District of Maryland, at Baltimore.  John R. Hargrove, District Judge.  (C/A No. 83-3263)
Before WIDENER, PHILLIPS and CHAPMAN, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from its order denying relief on this complaint alleging racial discrimination is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Wise v. Weinberger, C/A No. 83-3263 (D.Md., May 9, 1985).


2
AFFIRMED.